DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This communication is a first action on the merits.  Claims 1-20 are pending and have been examined in the application.  The Information Disclosure Statement (IDS) filed on April 1, 2021 has been acknowledged.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1- 20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 16 is directed towards a method, which is a statutory category of invention.
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to generally linking the use of the judicial exception to a particular technological environment.  In particular the claim recites the additional elements referring to sponsored websites, links on its own websites, email to its own connections, referral link with a discount code, which are recited at a high level of generality and is merely linking the use of the abstract idea to a particular technological environment.  See MPEP 2106.05(h).  Simply linking the use of the judicial exception to a particular technological environment is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Viewing these limitations individually, the limitations generically, referring to a sponsored websites, links to websites, email connections, a referral link do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely implement the abstract idea with a high-level of generality using basic computer component functionality.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, independent claim 1 and dependent claims 2-15 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly. Further still, claims 17-20 suffer from substantially the same deficiencies as outlined with respect to claims 2-15 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-9 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wedderburn (US Patent Publication 2015/0127438) in view of Fernandes (US Patent Publication 2003/0167195).
A.	In regards to Claims 1 and 16, Wedderburn discloses, a compensation method, comprising: 
	creating a network compensation system for sales of products, the system containing a distribution network with multiple levels of distributors; Wedderburn [0061: managing a retail network, in accordance with the present disclosure; generally be referred to as a retail network or an affiliate network; 0124: the manufacturer merchant promote the refer-a-friend program to the consumer following a purchase. The consumer may be incented with a reward (e.g., $25 gas card, charitable donation, other gift, or cash offer) for each referred contact that purchases the promoted product; 0125: there may be multiple tiers of compensation, such that Jane Smith may also get compensation, or both Sports R Us and Jane Smith (distributors) may get compensation];
	allowing an affiliate to recommend a product to a customer using sponsored websites, banner ads, text ads, social media, links on its own websites, email to its own connections, or purchase or referral link with a discount code, or via social media; Wedderburn [0077: an 
	allocating a position in the network to the affiliate; Wedderburn [0455: in some examples, a consumer may automatically be registered as an entity affiliate with the network when the consumer purchases a product on a manufacturer' s
website];
	Wedderburn does not specifically disclose, and distributing compensation under the system to the affiliate or distributor in near real time upon purchase of the product by the customer referred by the affiliate; this is disclosed by Fernandes [0180: enable a dynamic, real-time online customer referral process. When a customer purchases product from a partner's or affiliate's site, a commission is accordingly disbursed to the referring partner];
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Wedderburn with the teachings from Fernandes with the motivation to to correctly identify the best users on a web site that are most likely to generate sales, or are most in need of customer service by enabling a priority-based system where web site visitors are assigned quality points based on their interaction with the web site; and also associate a quality point mechanism with the customer service representatives to enable more appropriate allocation to users.  Fernandes [0011].
B.	In regards to Claim 3, Wedderburn does not specifically disclose, wherein the affiliate recommends a product using sponsored websites, banner ads, text ads, social media, links on its own websites, email to its own connections, or purchase or referral link with a discount code, or via social media.  Wedderburn [0077: an affiliate may promote a product or service using an 
C.	In regards to Claim 4, Wedderburn discloses, wherein the discount code is generated automatically when the affiliate or the distributor accesses the network compensation system.  Wedderburn [0212: the RNA may automatically inform affiliates of new coupons available and/or may automatically provide new physical or electronic coupons to affiliates].  
D.	In regards to Claims 5 and 17, Wedderburn discloses, further comprising allowing the affiliate to choose to become a distributor in the network compensation system.  Wedderburn [0122 Upon signing up for as an entity affiliate and joining the promotional program, the entity affiliate may be encouraged to start a unique online webpage with a personalized URL such as www.MyVirtualStore.com/JaneSmith or http://Special.Manufacturer.com/JaneSmith.].  
E.	In regards to Claim 7, Wedderburn discloses, wherein both the affiliate and the distributor receive compensation upon purchase of a product by a consumer referred by the affiliate.  Wedderburn [0117 Consumers in the retail stare may be encouraged to buy the bicycle online while they are in the store for which Sports R Us may receive a fixed commission, 0125: multiple tiers of compensation, such that both Sports R Us and Jane Smith get compensation].  
F.	In regards to Claims 8 and 18, Wedderburn discloses, wherein the affiliate is compensated differently than the distributor.  Wedderburn [0125: compensation amounts may decrease for each additional tier of referral, example, Lisa may get more compensation than Jane who may in turn get more compensation than Sports R Us].
G.	In regards to Claim 9, Wedderburn discloses, wherein the compensation received by the affiliate is only a specific percentage of the product price.  Wedderburn [0137: predefined fee structure, e.g., X % commission is paid to the retail affiliate for each sale].
Claims 11 and 19, Wedderburn discloses, wherein the affiliate can receive additional compensation if the customer purchasing the product recommends the product to another customer who also purchases the product.  Wedderburn [0125: depending on how the promotional program is defined, compensation amounts may decrease for each additional tier of referral].
I.	In regards to Claims 12 and 20, Wedderburn discloses, further comprising distributing the compensation via ACH transfer, wire, credit to an existing account, electronic transfer to a debit card or credit card, or via a third party payment platform.  Wedderburn [0069: compensation may be delivered by the RNA to the affiliate in the form of direct deposit to an account, delivery of a physical cheque, deposit of credits in the affiliate's account]
J.	In regards to Claim 14, Wedderburn discloses, wherein calculating the amount of the compensation is performed in seconds or minutes.  Wedderburn [0151: RNA may calculate the appropriate commission based on tracking information gathered by the RNA].

Claims 2, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wedderburn (US Patent Publication 2015/0127438) in view of Fernandes (US Patent Publication 2003/0167195) in further view of Campbell (US Patent 2013/0204672).
A.	In regards to Claim 2, Wedderburn does not specifically disclose, wherein the network compensation system comprises a unilevel system with 5 levels of distributors; this is disclosed by Campbell FIG. 5, [0040: the compensation system includes a first part, which can be referred to as a unilevel part, a distributor is compensated for a first set of sales of any product or product category made by members, including both customers and distributors, in a distributor's downline].
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Wedderburn/Fernandes with the teachings from Campbell with the motivation to provide a compensation system of the network marketing organization that can be 
B.	In regards to Claim 10, Wedderburn does not specifically disclose, where multiple distributors receive compensation upon purchase of the product.  This is disclosed by Campbell See FIG 5 and [0006: Distributors may earn profit from any retail sales they make plus a bonus or override on the sales made by people in their downline; 0037: Distributor D0 (28) has also recruited three distributors Dl-D3 (28) into his front line 32. Downline distributor D2 (28) has also recruited customer C3 (26) and distributor D4 (28) into his front line, which is Level 2 (34) of D0's downline 24].  The motivation being the same as stated above in claim 2.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/E CARVALHO/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).